Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 1 of 15

U.S. Department of Justice

Channing D. Phillips
Acting United States Attorney

 

District of Columbia

 

Judiciary Center
555 Fourth St, NW.
Washington, D.C. 20530

May 25, 202]

Courtney Forrest
Jon Jeffress
John Marston

Re: United States v. Brian Jeffrey Raymond
Criminal Case No. 21cr380

Dear Ms. Forrest, Mr. Jeffress, and Mr. Marston,

This letter sets forth the full and complete plea offer to your client, Brian Jeffrey
Raymond (hereinafter referred to as “your client” or “defendant”), from the Office of the United
States Attorney for the District of Columbia and the Department of Justice, Criminal Division,
Human Rights and Special Prosecutions Section (hereinafter also referred to as “the
Government” or “this Office”). This plea offer expires on May 28, 2021. If your client accepts
the terms and conditions of this offer, please have your client execute this document in the space
provided below. Upon receipt of the executed document, this letter will become the Plea
Agreement (“this Agreement”). The terms of the offer are as follows:

1, Charges and Statutory Penalties

Your client agrees to plead guilty to a criminal Information, a copy of which is attached,
charging your client with two counts of Sexual Abuse, in violation of 18 U.S.C. § 2242(2) and
one count of Transportation of Obscene Material, in violation of 18 U.S.C. § 1462.

Your client understands that a violation of 18 U.S.C. § 2242(2) carries a maximum
sentence of life imprisonment; a fine of $250,000; a term of supervised release of at least 5 years
but not more than life, pursuant to 18 U.S.C. § 3583(k); mandatory restitution under 18 U.S.C. §
3663A; and an obligation to pay any applicable interest or penalties on fines and restitution not
timely made.

Your client understands that a violation of of 18 U.S.C. § 1462 carries a maximum
sentence of five years’ imprisonment; a fine of $250,000; a term of supervised release of at least
one year but not more than three years, pursuant to 18 U.S.C. § 3559; restitution under 18 U.S.C.

Page 1 of 15
Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 2 of 15

§ 3663; and an obligation to pay any applicable interest or penalties on fines and restitution not
timely made.

In addition, your client agrees to pay a special assessment of $100 per felony conviction
to the Clerk of the United States District Court for the District of Columbia. Your client also
understands that, pursuant to 18 U.S.C. § 3572 and § 5E1.2 of the United States Sentencing
Commission, Guidelines Manual (2018) (hereinafter “Sentencing Guidelines,” “Guidelines,” or
“U.S.S.G.”), the Court may also impose a fine that is sufficient to pay the federal government the
costs of any imprisonment, term of supervised release, and period of probation. Further, your
client understands that, if your client has two or more convictions for a crime of violence or
felony drug offense, your client may be subject to the substantially higher penalties provided for
in the career-offender statutes and provisions of the Sentencing Guidelines.

Your client understands that, pursuant to 18 U.S.C. § 3014(a), your client must pay an
additional special assessment in the amount of $5,000 for both Count One and Two, unless your
client is found by the Court to be indigent at the time of sentencing.

Your client also understands that the court shall impose mandatory restitution pursuant to
18 U.S.C. § 2248, which restitution amount shall reflect the defendant’s relative role in the
causal process that underlies the victims’ losses.

2. Factual Stipulations

Your client agrees that the attached “Statement of Offense” fairly and accurately
describes your client’s actions and involvement in the offense(s) to which your client is pleading
guilty. Please have your client sign and return the Statement of Offense as a written proffer of
evidence, along with this Agreement.

3. Additional Charges

In consideration of your client’s guilty plea to the above offense(s), your client will not be
further prosecuted criminally by this Office or the Human Rights and Special Prosecutions Section
for the conduct relating to victims AV-1 through AV-26 that is described in the Statement of
Offense. This office has consulted with the U.S. Attorney’s Office for the Eastern District of
Virginia and understands that it will also not bring charges for that conduct. Additionally, if your
client’s guilty plea to Counts One, Two, and Three of the Information is accepted by the Court,
and provided the plea is not later withdrawn, no charges related to the inducement and/or
transportation of AV-15 or the transportation of obscene material will be brought against the
defendant by the United States Attorney’s Office for the District of Maryland.

Moreover, provided the plea is accepted and not later withdrawn to Counts One, Two, and
Three, no charges relating to the inducement of AV-2 or the transportation of obscene material
will be brought by the United States Attorney’s Office for the Southern District of California, and
no charges relating to the inducement of AV-17 or the transportation of obscene material will be
brought by the Northern District of Illinois. This agreement does not preclude any U.S. Attorney’s
Office for bringing charges against your client for criminal conduct that is distinct from that set
forth in the Statement of Facts. For example, if the investigation later revealed that your client had

Page 2 of 15
Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 3 of 15

been engaged in sexual activity with a minor and/or involved in commercial sex acts or money
laundering, this agreement would not preclude a prosecution for those crimes.

4, Sentencing Guidelines Analysis

Your client understands that the sentence in this case will be determined by the Court,
pursuant to the factors set forth in 18 U.S.C. § 3553(a), including a consideration of the
Sentencing Guidelines. Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), and to
assist the Court in determining the appropriate sentence, the parties have agreed on certain
applicable guidelines and enhancements: U.S.S.G. § 2A3.1(b)(1) (base offense level), U.S.S.G. §
3C1.1 (obstruction of justice), and U.S.S.G. § 3A1.1(b)(1) (vulnerable victim enhancement) for
AV-7. The defendant agrees that if the Court applies the four-level enhancement for
administering a substance or intoxicant without AV-7’s knowledge, the two-level adjustment for
AV-7’s vulnerability will still apply, as her vulnerability is predicated on facts separate from the
four-level enhancement. The parties disagree as to the applicability of three sentencing
enhancements: U.S.S.G. § 2A3.1(b)(1) (administer substance/intoxicant), U.S.S.G. § 3A1.1(b)(2)
(large number of vulnerable victims), and U.S.S.G. § 3A1.1(b)(1) (vulnerable victim
enhancement) for AV-9. The disagreement as to the applicability of the vulnerable victim
enhancement for AV-9 does not impact either party’s estimated guideline range. The
Government recommends that the Court apply the four-point enhancement and the two point
U.S.S.G. § 3A1.1(b)(2) large number of vulnerable victim adjustment, as well as the vulnerable
victim adjustment under U.S.S.G. § 3A1.1(b)(1) for both AV-7 and AV-9, and determine that the
defendant’s guidelines (after acceptance of responsibility) are 262-327 months. The defendant
recommends that the Court decline to apply the U.S.S.G. § 2A3.1(b)(1) enhancement, the
U.S.S.G. § 3A1.1(b)(2) enhancement, and only apply the U.S.S.G. § 3A1.1(b)(1) vulnerable
victim enhancement for AV-7 and not AV-9, and determine that the guidelines (after acceptance
of responsibility) are 135-168 months. The parties recommended guideline calculations are
outlined below.

Government’s Estimated Offense Level Under the Guidelines

The Government proposes that the following Sentencing Guidelines apply to Count One,
which is a violation of 18 U.S.C. § 2242(2).

U,S.S.G. § 2A3.1 Base Offense Level 30

Specific Offense Characteristics

US.S.G. § 2A3.1(b)(1) Administer substance/intoxicant +4
US.S.G. § 3A1.1(b)(1) Vulnerable Victim +2
ULS.S.G. § 3C1.1 Obstruction of Justice +2
U.S.S.G. § 3A1.1(b)(2) Large Number of Vuln. Victims +2

Total 40

Page 3 of 15
Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 4 of 15

The Government proposes that the following guidelines apply to Count Two, a violation of 18
U.S.C. § 2242(2).

U.S.S.G. § 2A3.1 Base Offense Level 30

Specific Offense Characteristics

U.S.S.G. § 2A3.1(b)(1) Administer substance/intoxicant +4
U.S.S.G. § 3A1.1(b)() Vulnerable Victim +2
U.LS.S.G. § 3A1.1(b)(2) Large Number of Vuln. Victims +2
U.S.S.G. § 3C1.1 Obstruction of Justice +2

Total 40

The Government proposes that the following Sentencing Guidelines apply to Count Three, which
is a violation of 18 U.S.C. § 1462. ,

U.S.S.G. § 2G3.1 Base Offense Level 10

Specific Offense Characteristics

U.S.S.G. § 2G3.1(b)(3) Uploaded to iCloud & Comp. Use +2
U.S.S.G. § 3C1.1 Obstruction of Justice +2
Total 14

Multiple Counts — Adjusted Offense Level

 

Count One (AV-7) 40 1 unit
Count Two (AV-9) 40 1 unit
Count Three (Transportation) 14 0 units
Adjusted Offense Level - 42

Defendant’s Proposed Guideline Range

The Defendant proposes that the enhancement applied by the Government in U.S.S.G. §
2A3.1(b)(1) (four points for administering a drug/intoxicant) to both Count One and Two is not
applicable and argues that the large number of vulnerable victims enhancement under U.S.S.G. §
3A1.1(b)(2) similarly does not apply. Although it does not impact the estimated guideline range,

Page 4 of 15
Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 5 of 15

the Defendant also proposes that the vulnerable victim enhancement for Count Two (pertaining
to AV-9) under U.S.S.G. § 3A1.1(b)(1) is not applicable. The Defendant agrees that this
enhancement is applicable for Count One (pertaining to AV-7). Therefore, for the Defendant’s
Estimated Guideline Range, the Adjusted Offense Level for both of those counts is 36, See
below:

The Defendant proposes that the following Sentencing Guidelines apply to Count One,
which is a violation of 18 U.S.C. § 2242(2).

USS.S.G. § 2A3.1 Base Offense Level 30

Specific Offense Characteristics

U.S.S.G. § 3C1.1 Obstruction of Justice +2
U.S.S.G. § 3A1.1(b)(1) Vulnerable Victim +2
Total 34

The Defendant proposes that the following guidelines apply to Count Two, a violation of 18
ULS.C. § 2242(2).

U.S.S.G. § 2A3.1 Base Offense Level 30
Specific Offense Characteristics
US.S.G. § 3C1.1 Obstruction of Justice +2

Total 32

The Defendant proposes that the following Sentencing Guidelines apply to Count Three, which
is a violation of 18 U.S.C. § 1462.

US.S.G. § 2G3.1] Base Offense Level 10

Specific Offense Characteristics

U.S.S.G. § 2G3.1(b)(3) Uploaded to iCloud & Comp. Use +2
U.S.S.G. § 3CL.1 Obstruction of Justice +2
Total 14

Page 5 of 15
Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 6 of 15

Multiple Counts — Adjusted Offense Level

 

Count One (AV-7) 34 1 unit
Count Two (AV-9) 32 1 unit
Count Three (Transportation) 14 0 units
Adjusted Offense Level 36

B. Acceptance of Responsibility

The Government agrees that a 2-level reduction will be appropriate, pursuant to U.S.S.G.
§ 3E1.1, provided that your client clearly demonstrates acceptance of responsibility, to the
satisfaction of the Government, through your client’s allocution, adherence to every provision of
this Agreement, and conduct between entry of the plea and imposition of sentence. Furthermore,
assuming your client has accepted responsibility as described in the previous sentence, the
Government agrees that an additional 1-level reduction will be appropriate, pursuant to U.S.S.G.
§ 3E1.1(b), because your client has assisted authorities by providing timely notice of your
client’s intention to enter a plea of guilty, thereby permitting the Government to avoid preparing
for trial and permitting the Court to allocate its resources efficiently.

Nothing in this Agreement limits the right of the Government to seek denial of the
adjustment for acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1, regardless of any
agreement set forth above, should your client move to withdraw your client’s guilty plea after it
is entered, or should it be determined by the Government that your client has either (a) engaged
in conduct, unknown to the Government at the time of the signing of this Agreement, that
constitutes obstruction of justice, or (b) engaged in additional criminal conduct after signing this
Agreement.

In accordance with the above, the Defendant’s recommended Estimated Offense Level
will be at least 33. The Government’s recommended Estimated Offense Level will be at least 39.

Cc. Estimated Criminal History Category

Based upon the information now available to this Office, your client has no prior criminal
history.

Accordingly, your client is estimated to have zero criminal history points and your
client’s Criminal History Category is estimated to be I (the “Estimated Criminal History
Category”). Your client acknowledges that after the pre-sentence investigation by the United
States Probation Office, a different conclusion regarding your client’s criminal convictions
and/or criminal history points may be reached and your client’s criminal history points may
increase or decrease.

Page 6 of 15
Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 7 of 15

D. Estimated Guidelines Range

Based upon the Estimated Offense Level and the Estimated Criminal History Category
set forth above, the Government’s proposed estimated Sentencing Guidelines range is 262-327
months (the “Estimated Guidelines Range’). The Defendant’s proposed estimated Sentencing
Guidelines range is 135-168 months. In addition, the parties agree that, pursuant to U.S.S.G. §
5E1.2, should the Court impose a fine, at Guidelines level 39 the estimated applicable fine range
is $50,000 to $500,000, and at Guidelines level 33, the estimated applicable fine range is $35,000
to $350,000. Your client reserves the right to ask the Court not to impose any applicable fine.

Except as provided for in the “Reservation of Allocution” section below, the parties also
agree that neither party will seek any offense-level calculation different from the Estimated
Offense Levels (that is 42 for the Government; 36 for the defendant prior to acceptance of
responsibility) calculated above in subsection A. However, the parties are free to argue for a
Criminal History Category different from that estimated above in subsection B, and the parties
are free to argue that a departure applies.

Your client understands and acknowledges that the Estimated Guidelines Range
calculated above is not binding on the Probation Office or the Court. Should the Court or
Probation Office determine that a guidelines range different from the Government or the
defendant’sEstimated Guidelines Range is applicable, that will not be a basis for withdrawal or
recission of this Agreement by either party.

Your client understands and acknowledges that the terms of this section apply only to
conduct that occurred before the execution of this Agreement. Should your client commit any
conduct after the execution of this Agreement that would form the basis for an increase in your
client’s base offense level or justify an upward departure (examples of which include, but are not
limited to, obstruction of justice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the probation officer, or the
Court), the Government is free under this Agreement to seek an increase in the base offense level

based on that post-agreement conduct.
5. Asreement as to Sentencing Allocution

The parties agree that a sentence within either the Government or the defendant’s
Estimated Guidelines Range would constitute a reasonable sentence in light of all of the factors
set forth in 18 U.S.C. § 3553(a), should such a sentence be subject to appellate review
notwithstanding the appeal waiver provided below. Nevertheless, your client reserves the right
to seek a sentence below either parties’ Estimated Guidelines Range based upon factors to be
considered in imposing a sentence pursuant to 18 U.S.C. § 3553(a), and the Government reserves
the right to seek a sentence above either parties’ Estimated Guideline Range based upon factors
to be considered in imposing a sentence pursuant to 18 U.S.C. § 3553(a).

Page 7 of 15
Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 8 of 15

6. Reservation of Allocution

The Government and your client reserve the right to describe fully, both orally and in
writing, to the sentencing judge, the nature and seriousness of your client’s misconduct,
including any misconduct not described in the charges to which your client is pleading guilty and
including but not limited to all conduct related to AV-1 through AV-26 as well as any other
victim designated as a crime victim in this case, to inform the presentence report writer and the
Court of any relevant facts, to dispute any factual inaccuracies in the presentence report, and to
contest any matters not provided for in this Agreement. The parties anticipate an evidentiary
hearing at the time of sentencing on the applicability of the disagreed-upon sentencing
enhancements and reserve the right to present evidence to support or refute the applicability of
those enhancements during the hearing. The parties also reserve the right to address the
correctness of any Sentencing Guidelines calculations determined by the presentence report
writer or the court, even if those calculations differ from either of the parties’ Estimated
Guidelines Range calculated herein.

In addition, if in this Agreement the parties have agreed to recommend or refrain from
recommending to the Court a particular resolution of any sentencing issue, the parties reserve the
right to full allocution in any post-sentence litigation. The parties retain the full right of
allocution in connection with any post-sentence motion which may be filed in this matter and/or
any proceeding(s) before the Bureau of Prisons. In addition, your client acknowledges that the
Government is not obligated and does not intend to file any post-sentence downward departure
motion in this case pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure.

7. Court Not Bound by this Agreement or the Sentencing Guidelines

Your client understands that the sentence in this case will be imposed in accordance with
18 U.S.C. § 3553(a), upon consideration of the Sentencing Guidelines. Your client further
understands that the sentence to be imposed is a matter solely within the discretion of the Court.
Your client acknowledges that the Court is not obligated to follow any recommendation of the
Government or defense counsel at the time of sentencing. Your client understands that the
Government’s recommendation, the defendant’s recommendation, and the Sentencing Guidelines
are not binding on the Court.

Your client acknowledges that your client’s entry of a guilty plea to the charged
offense(s) authorizes the Court to impose any sentence, up to and including the statutory
maximum sentence, which may be greater than the applicable Guidelines range. The
Government cannot, and does not, make any promise or representation as to what sentence your
client will receive. Moreover, it is understood that your client will have no right to withdraw
your client’s plea of guilty should the Court impose a sentence that is outside the Guidelines
range. The Government and your client will be bound by this Agreement, regardless of the
sentence imposed by the Court. Any effort by your client to withdraw the guilty plea because of
the length of the sentence shall constitute a breach of this Agreement.

Page 8 of 15
Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 9 of 15

8. Conditions of Release

Your client acknowledges that, because your client is pleading guilty to an offense
described in subparagraph (A), (B), or (C) of 18 U.S.C. § 3142(f)(1), the Court is required to
order your client to be detained pending sentencing pursuant to 18 U.S.C. § 3143(a)(2).

9. Waivers
A, Venue

Your client waives any challenge to venue in the District of Columbia.
B. Statute of Limitations

Your client agrees that, should the conviction following your client’s plea of guilty
pursuant to this Agreement be vacated for any reason, any prosecution, based on the conduct set
forth in the attached Statement of Offense, that is not time-barred by the applicable statute of
limitations on the date of the signing of this Agreement (including any counts that the
Government has agreed not to prosecute or to dismiss at sentencing pursuant to this Agreement)
may be commenced or reinstated against your client, notwithstanding the expiration of the statute
of limitations between the signing of this Agreement and the commencement or reinstatement of
such prosecution. It is the intent of this Agreement to waive all defenses based on the statute of
limitations with respect to any prosecution of conduct set forth in the attached Statement of
Offense that is not time-barred on the date that this Agreement is signed.

Cc, Trial Rights

Your client understands that by pleading guilty in this case your client agrees to waive
certain rights afforded by the Constitution of the United States and/or by statute or rule. Your
client agrees to forego the right to any further discovery or disclosures of information not already
provided at the time of the entry of your client’s guilty plea. Your client also agrees to waive,
among other rights, the right to be indicted by a Grand Jury, the right to plead not guilty, and the
right to a jury trial. If there were a jury trial, your client would have the right to be represented
by counsel, to confront and cross-examine witnesses against your client, to challenge the
admissibility of evidence offered against your client, to compel witnesses to appear for the
purpose of testifying and presenting other evidence on your client’s behalf, and to choose
whether to testify. If there were a jury trial and your client chose not to testify at that trial, your
client would have the right to have the jury instructed that your client’s failure to testify could
not be held against your client. Your client would further have the right to have the jury
instructed that your client is presumed innocent until proven guilty, and that the burden would be
on the United States to prove your client’s guilt beyond a reasonable doubt. If your client were
found guilty after a trial, your client would have the right to appeal your client’s conviction.

Your client understands that the Fifth Amendment to the Constitution of the United States
protects your client from the use of self-incriminating statements in a criminal prosecution. By
entering a plea of guilty, your client knowingly and voluntarily waives or gives up your client’s
right against self-incrimination.

Page 9 of 15
Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 10 of 15

Your client acknowledges discussing with you Rule 11(f) of the Federal Rules of
Criminal Procedure and Rule 410 of the Federal Rules of Evidence, which ordinarily limit the
admissibility of statements made by a defendant in the course of plea discussions or plea
proceedings if a guilty plea is later withdrawn. Your client knowingly and voluntarily waives the
rights that arise under these rules in the event your client withdraws your client’s guilty plea or
withdraws from this Agreement after signing it.

Your client also agrees to waive all constitutional and statutory rights to a speedy
sentence and agrees that the plea of guilty pursuant to this Agreement will be entered at a time
decided upon by the Government with the concurrence of the Court. Your client understands
that the date for sentencing will be set by the Court.

D. Appeal Rights

Your client agrees to waive, insofar as such waiver is permitted by law, the right to
appeal the conviction in this case on any basis, including but not limited to claim(s) that (1) the
statute(s) to which your client is pleading guilty is unconstitutional, and (2) the admitted conduct
does not fall within the scope of the statute(s). Your client understands that federal law,
specifically 18 U.S.C. § 3742, affords defendants the right to appeal their sentences in certain
circumstances. Your client also agrees to waive the right to appeal the sentence in this case,
including but not limited to any term of imprisonment, fine, forfeiture, award of restitution, term
or condition of supervised release, authority of the Court to set conditions of release, and the
manner in which the sentence was determined, except to the extent the Court sentences your
client above the statutory maximum or guidelines range determined by the Court. In agreeing to
this waiver, your client is aware that your client’s sentence has yet to be determined by the
Court. Realizing the uncertainty in estimating what sentence the Court ultimately will impose,
your client knowingly and willingly waives your client’s right to appeal the sentence, to the
extent noted above, in exchange for the concessions made by the Government in this Agreement.
Notwithstanding the above agreement to waive the right to appeal the conviction and sentence,
your client retains the right to appeal on the basis of ineffective assistance of counsel, but not to
raise on appeal other issues regarding the conviction or sentence.

E. Collateral Attack

Your client also waives any right to challenge the conviction entered or sentence imposed
under this Agreement or otherwise attempt to modify or change the sentence or the manner in
which it was determined in any collateral attack, including, but not limited to, a motion brought
under 28 U.S.C. § 2255 or Federal Rule of Civil Procedure 60(b), except to the extent such a
motion is based on newly discovered evidence or on a claim that your client received ineffective
assistance of counsel. Your client reserves the right to file a motion brought under 18 U.S.C.

§ 3582(c)(2), but agrees to waive the right to appeal the denial of such a motion.

Page 10 of 15
Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 11 of 15

10. Restitution

Your client understands that the Court has an obligation to determine whether, and in
what amount, mandatory restitution applies in this case under 18 U.S.C. § 3663A and 18 U.S.C.
§ 2248 at the time of sentencing.

The Court shall order restitution to every identifiable victim of your client’s offenses.
Your client agrees to pay restitution in the amount of $10,000 per victim to AV-1 through AV-
26, provided they are identified at or before the time of sentencing. Furthermore, your client
agrees that, for purposes of this plea, AV-1 through AV-26 are all victims of the offense and are
entitled to the same rights as victims so designated under the Crime Victims’ Rights Act
(“CVRA”), to include the right to be reasonably heard at the sentencing hearing and the right to
full and timely restitution. See 18 U.S.C. § 3771. By agreeing to this, your client is not
acknowledging that each of these victims would be a victim of a federal offense, nor is your
client agreeing that these victims would be so designated should this case go to trial. Similarly,
by agreeing to the terms of this plea, the Government does not concede that federal offenses do
not exist for these victims, nor does it concede that the victims would not be victims under the
CVRA should this case go to trial. In addition, your client agrees to pay restitution to any other
victim that he recorded/photographed nude while that victim was unconscious, provided that
victim is identified at or before the time of sentencing, and further agrees that they are crime
victims in this case and entitled to the rights as victims so designated under the CVRA. Your
client understands that these victims still maintain a right to request a larger amount of restitution
from the Court, and that the agreed upon payment to each victim is the minimum amount due.

Payments of restitution shal] be made to the Clerk of the Court. In order to facilitate the
collection of financial obligations to be imposed in connection with this prosecution, your client
agrees to disclose fully all assets in which your client has any interest or over which your client
exercises control, directly or indirectly, including those held by a spouse, nominee or other third
party. Your client agrees to submit a completed financial statement on a standard financial
disclosure form which has been provided to you with this Agreement to the Financial Litigation
Unit of the United States Attorney’s Office, as it directs. If you do not receive the disclosure
form, your client agrees to request one from usadc.ecfflu@usa.doj.gov.

Your client will complete and electronically provide the standard financial disclosure
form to usadc.ecfflu@usa.doj.gov 30 days prior to your client’s sentencing. Your client agrees
to be contacted by the Financial Litigation Unit of the United States Attorney’s Office, through
defense counsel, to complete a financial statement. Upon review, if there are any follow-up
questions, your client agrees to cooperate with the Financial Litigation Unit. Your client
promises that the financial statement and disclosures will be complete, accurate and truthful, and
understands that any willful falsehood on the financial statement could be prosecuted as a
separate crime punishable under 18 U.S.C. § 1001, which carries an additional five years’
incarceration and a fine.

Your client expressly authorizes the United States Attorney’s Office to obtain a credit
report on your client in order to evaluate your client’s ability to satisfy any financial obligations
imposed by the Court or agreed to herein.

Page 11 of 15
Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 12 of 15

Your client understands and agrees that the restitution or fines imposed by the Court will
be due and payable immediately and subject to immediate enforcement by the United States. If
the Court imposes a schedule of payments, your client understands that the schedule of payments
is merely a minimum schedule of payments and will not be the only method, nor a limitation on
the methods, available to the United States to enforce the criminal judgment, including without
limitation by administrative offset. If your client is sentenced to a term of imprisonment by the
Court, your client agrees to participate in the Bureau of Prisons’ Inmate Financial Responsibility
Program, regardless of whether the Court specifically imposes a schedule of payments.

Your client certifies that your client has made no transfer of assets in contemplation of
this prosecution for the purpose of evading or defeating financial obligations that are created by
this Agreement and/or that may be imposed by the Court. In addition, your client promises to
make no such transfers in the future until your client has fulfilled the financial obligations under

this Agreement.
11. Forfeiture

The United States and your client hereby agree that the electronic devices seized from your
client and currently in the custody and/or control of the FBI, were properly seized and were
involved in or used in violation of Federal law by your client. The United States and your client
further agree that the firearms recovered from your client’s storage facility in Northern Virginia
will either be forfeited or, if they do not belong to your client, will be released to their rightful
owners.

Your client agrees that this property is subject to seizure and forfeiture by the United States,
and that no defense exists to the seizure and forfeiture of his interest in this property by the United
States. See 18 U.S.C. § 2428. As such, your client hereby relinquishes all claim, title, and interest
he has in the above-listed property to the United States and consents to the civil, administrative,
or judicial forfeiture of the property. Your client agrees that he will not file a claim to this property
and withdraws any claim for the property that he may have filed. Your client knowingly and
voluntarily waives any right to notice provided for in 18 U.S.C. § 983 and Rule 32.2 of the Federal
Rules of Criminal Procedure. Your client also hereby consents to the property’s destruction by,
and/or abandonment to, the law enforcement agency. Your client certifies that he is the sole owner
of the property and that no one else has an ownership interest in this property.

Your client agrees to waive all constitutional and statutory challenges in any manner
(including, but not limited to, direct appeal) to any forfeiture carried out in accordance with this
plea agreement on any grounds, including that the forfeiture constitutes an excessive fine or

punishment.
12. Sex Offender Registration

Your client acknowledges and agrees that, pursuant to the Sex Offender Registration and
Notification Act, 18 U.S.C § 2250, 34 U.S.C. §§ 20911(1), and 20915, your client is required to
register as a sex offender for the remainder of his life, and to keep the registration current in
jurisdictions where your client resides, where your client is employed and where your client is a

Page 12 of 15
Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 13 of 15

student. Your client understands that the requirements for registration include providing your
client’s name, residence address, and the names and addresses of any places where your client
will be employed or a student, among other information. Your client understands that should
your client knowingly fail to comply with your client’s obligations under the Sex Offender
Registration and Notification Act, pursuant to 18 U.S.C. § 2250, your client could be prosecuted
for the offense of failure to register as a sex offender and subject to a term of up to ten years
imprisonment, a fine or both. Your client further understands that compliance with the
requirements of the Sex Offender Registration and Notification Act is a specific condition of
supervised release pursuant to 18 U.S.C. § 3583 and that failure to comply with your client’s
obligations under the Sex Offender Registration and Notification Act could subject your client to
revocation of supervised release in addition to prosecution for the felony offense of failure to

register.

13. Breach of Agreement

Your client understands and agrees that, if after entering this Agreement, your client fails
specifically to perform or to fulfill completely each and every one of your client’s obligations
under this Agreement, or engages in any criminal activity prior to sentencing, your client will
have breached this Agreement. In the event of such a breach: (a) the Government will be free
from its obligations under this Agreement; (b) your client will not have the right to withdraw the
guilty plea; (c) your client will be fully subject to criminal prosecution for any other crimes,
including perjury and obstruction of justice; and (d) the Government will be free to use against
your client, directly and indirectly, in any criminal or civil proceeding, all statements made by
your client and any of the information or materials provided by your client, including such
statements, information and materials provided pursuant to this Agreement and including your
client’s statements made during proceedings before the Court pursuant to Rule 11 of the Federal

Rules of Criminal Procedure.

Your client understands and agrees that the Government shall be required to prove a
breach of this Agreement only by a preponderance of the evidence, except where such breach is
based on a violation of federal, state, or local criminal law, which the Government need prove
only by probable cause in order to establish a breach of this Agreement.

Nothing in this Agreement shall be construed to permit your client to commit perjury, to
make false statements or declarations, to obstruct justice, or to protect your client from
prosecution for any crimes not included within this Agreement or committed by your client after
the execution of this Agreement. Your client understands and agrees that the Government
reserves the right to prosecute your client for any such offenses. Your client further understands
that any perjury, false statements or declarations, or obstruction of justice relating to your client’s
obligations under this Agreement shall constitute a breach of this Agreement. In the event of
such a breach, your client will not be allowed to withdraw your client’s guilty plea.

14. Complete Agreement

No agreements, promises, understandings, or representations have been made by the
parties or their counsel other than those contained in writing herein, nor will any such

Page 13 of 15
Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 14 of 15

agreements, promises, understandings, or representations be made unless committed to writing
and signed by your client, defense counsel, an Assistant United States Attorney for the District of
Columbia, and a Trial Attorney with the Human Rights and Special Prosecutions Section of the

U.S. Department of Justice.

Your client further understands that this Agreement is binding only upon the Criminal
and Superior Court Divisions of the United States Attorney’s Office for the District of Columbia
and the Human Rights and Special Prosecutions Section of the U.S. Department of Justice. This
Agreement does not bind the Civil Division of this Office or any other United States Attorney’s
Office other than those offices which are specifically referened above, nor does it bind any other
state, local, or federal prosecutor. It also does not bar or compromise any civil, tax, or
administrative claim pending or that may be made against your client.

If the foregoing terms and conditions are satisfactory, your client may so indicate by
signing this Agreement and the Statement of Offense, and returning both to me no later than May

28, 2021.

Sincerely yours,

—— Poumon 9)

LOALed WhesNenry, a DP hip |.

Teresa McHenry, Chief Channing Phillips

Human Rights and Special Prosecutions Section Acting United States Attorney

Criminal Division
U.S. Department of Justice

By: Oj. (44 AM prth ase
Jamie B. Perry, Tridl Attorney April N. Russo
Human Rights and Special Prosecutions Section Assistant United States Attorney

 

 

Page 14 of 15
Case 1:21-cr-00380-CKK Document 69 Filed 07/23/21 Page 15 of 15

DEFENDANT’S ACCEPTANCE

I have read every page of this Agreement and have discussed it with my attorneys, Jon
Jeffress, Courtney Forrest, and John Marston. I fully understand this Agreement and agree to it
without reservation. I do this voluntarily and of my own free will, intending to be legally bound.
No threats have been made to me nor am I under the influence of anything that could impede my
ability to understand this Agreement fully. I am pleading guilty because | am in fact guilty of the
offense(s) identified in this Agreement.

I reaffirm that absolutely no promises, agreements, understandings, or conditions have
been made or entered into in connection with my decision to plead guilty except those set forth
in this Agreement. I am satisfied with the legal services provided by my attorney in connection
with this Agreement and matters related to it.

Date: 2 + al 2 (s-— + J tepf

Brian Jeffrey Raymond
Defendant

 

ATTORNEY’S ACKNOWLEDGMENT

I have read every page of this Agreement, reviewed this Agreement with my client, Brian
Jeffrey Raymond, and fully discussed the provisions of this Agreement with my client. These
pages accurately and completely set forth the entire Agreement. I have no concerns as to my
client’s competence to enter into this agreement. I concur in my client’s desire to plead guilty as
set forth in this Agreement. °

Date: sat la Counteay TE a

Courtney Forrest, Esquire
Jon Jeffress, Esquire
John Marston, Esquire
Attorneys for. Defendant

 

Page 15 of 15
